    Case: 1:18-cv-00223-TSB Doc #: 111 Filed: 08/15/20 Page: 1 of 9 PAGEID #: 2706


                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

ANDREW MORAN, et al.,                          :   Case No. 1:18-cv-223
                                               :
        Plaintiffs,                            :   Judge Timothy S. Black
vs.                                            :
                                               :
RUAN LOGISTICS, et al.,                        :
                                               :
        Defendants.                            :

               ORDER GRANTING PLAINTIFFS’ MOTION TO
           VOLUNTARILY DISMISS WITHOUT PREJUDICE (DOC. 108)

        This civil action is before the Court on Plaintiff’s motion to voluntarily dismiss

without prejudice pursuant to Fed. R. Civ. P. 41(a)(2) (Doc. 108) and the Defendants’

responsive memorandum (Doc. 109). 1

               I.     BACKGROUND AND PROCEDURAL POSTURE

        On October 5, 2016, Plaintiff Andrew Moran was struck by a tire that had

separated from the rim of a tractor trailer. (Doc. 28 at ¶ 12). Plaintiff was severely

injured and airlifted to the University of Cincinnati Medical Center. (Id. at ¶¶ 13–14).

The truck whose tire struck Plaintiff is owned by Defendant Ryder Truck Rental

(“Ryder”) and was leased to and operated by Defendant Ruan Logistics (“Ruan”). (Id. at

¶ 16). Defendant Anthony Alford—an employee of Defendant Ruan or Defendant

O’Neal Steel, LLC—was the driver of the truck. (Id. at ¶ 17).




1
 Also pending are Defendants’ motion for summary judgment (Doc. 88), Plaintiff’s motion for
summary judgment (Doc. 92), Plaintiff’s motion for sanctions (Doc. 93), and Defendants’
motion to exclude expert opinions (Doc. 97).
                                              1
    Case: 1:18-cv-00223-TSB Doc #: 111 Filed: 08/15/20 Page: 2 of 9 PAGEID #: 2707


         Plaintiff Moran alleges that he has suffered severe and catastrophic injuries,

incurred large medical bills, and has suffered mental and emotional trauma. (Id. at

¶¶ 26–27).

         Plaintiff filed the initial complaint on March 30, 2018. (Doc. 1). Subsequently,

Defendants filed a partial motion to dismiss nine counts (Doc. 5), which the Court

granted (Doc. 20). On October 5, 2018, Plaintiff filed the Corrected First Amended

Complaint. (Doc. 28). The Corrected First Amended Complaint presented five claims:

negligence against Defendant Anthony Alford (Count I); agency liability against

Defendant Ruan (Count II); negligent inspection, maintenance, and repair against

Defendant Ryder (Count III); negligent inspection, maintenance, and repair against

Defendant Ruan (Count IV); and agency liability against Defendant O’Neal Steele, LLC

(Count VI). 2

         Discovery ensued over the next year, and on November 15, 2019, the parties filed

cross-motions for summary judgment. (Docs. 88, 92).

         Up until February 15, 2020, Plaintiff was represented by Sherrill Hondorf. On that

day, Zachary Gottesman entered his notice of appearance on behalf of Plaintiff Andrew

Moran. (Doc. 107). 3 Three days later, Mr. Gottesman filed the present motion to

voluntarily dismiss the case without prejudice pursuant to Fed. R. Civ. P. 41(a)(2). (Doc.

108).




2
    The Corrected First Amended Complaint does not contain a Count V.
3
 Mr. Gottesman entered the notice of substation of counsel for Ms. Hondorf on February 29,
2020. (Doc. 110)
                                               2
  Case: 1:18-cv-00223-TSB Doc #: 111 Filed: 08/15/20 Page: 3 of 9 PAGEID #: 2708


                            II.    STANDARD OF REVIEW

       A plaintiff may obtain voluntary dismissal “only by court order, on terms that the

court considers proper” after a defendant files an answer or motion for summary

judgment. Fed. R. Civ. P. 41(a)(2). As a general rule, dismissal under Rule 41(a)(2) is

without prejudice. Stanton v. Kiss, Case No. 3:13-cv-2082, 2014 WL 1513990, at *1

(N.D. Ohio Apr. 16, 2014).

       It is within the “sound discretion” of the district court to grant a Rule 41(a)(2)

motion for a voluntary dismissal. Grover by Grover v. Eli Lilly & Co., 33 F.3d 716, 718

(6th Cir. 1994). “Generally, a court’s decision to grant a plaintiff’s Rule 41(a)(2) motion

is improper only if, as a result of a dismissal without prejudice, a defendant will suffer

‘plain legal prejudice,’ as opposed to facing the mere prospect of a second lawsuit.” Id.

       “[A]bsent ‘clear’ and ‘substantial’ legal prejudice to the defendant, the court

should grant a voluntary dismissal.” Elektra Entm't Grp., Inc. v. Licata, No. 07-cv-569,

2008 WL 4059796, at *2 (S.D. Ohio Aug. 25, 2008) (quoting Ohlander v. Larson, 114

F.3d 1531, 1537 (10th Cir. 1997)).

                                     III.   ANALYSIS

       To determine whether dismissing Plaintiff’s complaint without prejudice is

appropriate, the Court must determine whether Defendants would suffer plain legal

prejudice.

       The Sixth Circuit has identified four factors that courts consider to determine

whether plain legal prejudice will result from voluntary dismissal: (1) the defendant’s

effort and expense of preparation for trial; (2) excessive delay and lack of diligence on


                                              3
  Case: 1:18-cv-00223-TSB Doc #: 111 Filed: 08/15/20 Page: 4 of 9 PAGEID #: 2709


the part of the plaintiff in prosecuting the action; (3) the plaintiff’s insufficient

explanation for the need to take a dismissal; and (4) whether the defendant has filed a

motion for summary judgment. Maldonado v. Thomas M. Cooley Law Sch., 65 Fed.

App’x 955, 956 (6th Cir. 2003) (citing Grover, 33 F.3d at 718).

       Importantly, “[a] court does not need to resolve every factor in favor of the

moving party to find that dismissal without prejudice is warranted.” Kebede v. Johnny

Rockets Grp., Inc., No. 2:05-cv-0006, 2005 WL 2493288, at *1 (S.D. Ohio Oct. 7, 2005)

(citing Tyco Labs., Inc. v. Koppers Co., 627 F.2d 54, 56 (7th Cir. 1980)). “Rather, the

factors are more of a guide and discretion ultimately rests with the trial court.” Kebede,

2005 WL 2493288, at *1.

       The Court will address each of the four factors in turn.

       A. Defendants’ effort and expense

       It is indisputable that Defendants have exerted considerable time and expense in

defending this lawsuit. Defendants have litigated this action for two years; have

conducted discovery, including written discovery, depositions, and expert discovery; and

have filed several motions. (See Doc. 109 at 11–12). Moreover, much of the discovery

that Defendants received from Plaintiff’s former counsel took significant effort to obtain.

(See id. at 4–7).

       Plaintiff contends that the Defendants’ effort and expense will not be wasted if the

complaint is voluntarily dismissed because Defendants can apply all discovery and expert

opinions obtained in this case to a re-filed action. (Doc. 108 at 4). Where “discovery

would largely be transferable” to a re-filed action, a plaintiff’s delay in filing the motion


                                                4
  Case: 1:18-cv-00223-TSB Doc #: 111 Filed: 08/15/20 Page: 5 of 9 PAGEID #: 2710


to dismiss does “not sufficiently prejudice defendant to preclude dismissal.” Rosenthal v.

Bridgestone/Firestone, Inc., 217 F. App'x 498, 502 (6th Cir. 2007) (finding that district

court’s dismissal of complaint without prejudice were supported by facts in the record

and not clearly erroneous); see also Ball v. Tennessee Valley Auth., No. 2:13-cv-904,

2015 WL 556437, at *4 (S.D. Ohio Feb. 10, 2015) (finding that the first factor weighs in

favor of granting dismissal without prejudice where discovery efforts will not be

“squandered” in a re-filed action).

       Here, the Court finds that the discovery that Defendants have conducted in this

action can largely be applied to any re-filed action. Thus, while Defendants have exerted

significant effort and expense defending this action, the first factor does not sufficiently

prejudice Defendants to preclude granting Plaintiff’s motion for voluntary dismissal.

       B. Excessive delay and lack of diligence by Plaintiff

       Plaintiff contends that he has “fully engaged in the prosecution of this case by

responding to discovery and actively participating in the liability aspect of this case, by

filing Motions for Sanctions regarding spoliation and a Motion for Summary Judgment.”

(Doc. 109 at 4–5). Plaintiff concedes that “Plaintiff’s prior counsel failed to obtain,

prepare and present the necessary vocational and medical treatment experts,” but

contends that those omissions are “not attributable to individual Plaintiff.” (Id. at 4).

Plaintiff maintains that those deficiencies were just discovered by Plaintiff’s current

counsel.

       Defendants, however, argue that the delay in this litigation has been caused by

Plaintiff, not his former counsel. Defendants list several instances of Plaintiff lacking


                                              5
  Case: 1:18-cv-00223-TSB Doc #: 111 Filed: 08/15/20 Page: 6 of 9 PAGEID #: 2711


diligence in prosecuting his case including causing delays in written discovery, failing to

pursue treatment for his injuries, and lacking evidence to support his alleged loss of

future earning capacity. (Doc. 109 at 12). But Defendants’ response seems to recognize

that Plaintiff’s counsel noted that any lack of diligence by Plaintiff Moran was due to his

being “very difficult to deal with” and having “mood swings” (Id. at 5, 7). It is the

Court’s understanding that those mood swings were purportedly caused by the “severe

and catastrophic injuries” that Plaintiff suffered from the accident at issue and the

resulting mental health issues. (See Doc. 28 at ¶¶ 26, 27). Moreover, while Defendants

attempt to cast blame for delay on Plaintiff Moran alone, the Court notes that the actions

and omissions of Plaintiff’s former attorney are also at fault for any delay. (See, e.g., May

24, 2019 Minute Entry and Notation Order; July 17, 2019 Minute Entry and Notation

Order).

       The Court is persuaded that Plaintiff—for the most part—actively prosecuted this

case, and any delay or lack of diligence by Plaintiff are largely due to a combination of

the injuries he sustained in the accident at issue and omissions made by his prior counsel.

For that reason, the second factor does not sufficiently prejudice Defendants to preclude

granting Plaintiff’s motion for voluntary dismissal.

       C. Plaintiff’s reason for dismissal

       Plaintiff states that he has suffered “catastrophic, life-altering injuries as a result of

Defendants’ conduct” and “needs to submit expert testimony regarding his future

vocational challenges due to the accident and his future medical needs.” (Doc. 108 at 5).

Without dismissal, Plaintiff notes that “the limitation on non-economic damages


                                               6
  Case: 1:18-cv-00223-TSB Doc #: 111 Filed: 08/15/20 Page: 7 of 9 PAGEID #: 2712


contained in R.C. § 2315.18 will unfairly limit Plaintiff’s recovery for the injuries he

sustained.” (Id.)

       Defendants contend that Plaintiffs have not provided any explanation for why

Plaintiff seeks dismissal without prejudice. (Doc. 109 at 15). Defendants note that

Plaintiff’s former counsel did “submit expert reports from an accident reconstruction

expert, a tire failure analysis expert, and neuropsychology expert.” (Id.) Defendants

suggests that Plaintiff’s failure to submit expert reports on vocational limitations may

have been strategic. (Id.)

       The Court is unpersuaded by Defendants’ argument that Plaintiff’s former

counsel’s decision not to call a necessary expert was strategic, especially because

Defendants themselves identify several incidences where Plaintiff’s former counsel failed

to request depositions of key figures in this litigation, including Defendants Ruan, Ryder,

and O’Neal Steel, and Defendants’ expert, Tom Giapponi. (Id. at 12). Thus, it is

unlikely that Plaintiff’s former counsel’s failure to submit expert reports on vocational

limitations was strategic.

       The Court finds that Plaintiff’s need to submit expert testimony regarding his

future vocational challenges and his future medical needs is a sufficient reason for

seeking dismissal. For that reason, the third factor does not sufficiently prejudice

Defendants to preclude granting Plaintiff’s motion for voluntary dismissal

       D. Defendants’ filing of motion for summary judgment

       Finally, it is uncontested that both parties currently have pending motions for

summary judgment. (Docs. 88, 92). Thus, the fourth factor clearly weighs in


                                              7
  Case: 1:18-cv-00223-TSB Doc #: 111 Filed: 08/15/20 Page: 8 of 9 PAGEID #: 2713


Defendants’ favor, and shows that dismissal at this stage will prejudice Defendants to

some extent. Nevertheless, no one factor is determinative. See Kebede, 2005 WL

2493288, at *1 (“A court does not need to resolve every factor in favor of the moving

party to find that dismissal without prejudice is warranted.”).

       Weighing the four factors, the Court finds that there is not clear and substantial

evidence that Defendants would suffer plain legal prejudice by dismissal without

prejudice. See Elektra, 2008 WL 4059796, at *2. Therefore, Plaintiff’s motion to

voluntarily dismiss this action without prejudice is well-taken.

       To be clear, this case is a close call. The Court does not grant Plaintiff’s motion

lightly. Without granting Plaintiff’s motion to dismiss without prejudice, the Court is

concerned that Plaintiff will be unable to obtain redress for the serious, traumatic injuries

that he suffered allegedly due to Defendants’ actions. As Plaintiff notes, he “has one

chance to recover damages for this life altering accident and he should not be hampered

from doing so by the mistakes and/or omissions of his prior counsel.” (Doc. 108 at 5–6).

The Court recognizes that Defendants—who have professionally and diligently defended

this action—will be inconvenienced, but that inconvenience does not rise to the level of

plain legal prejudice. Accordingly, in the Courts’ discretion, dismissal without prejudice

is warranted and Plaintiff’s motion (Doc. 108) is GRANTED.

       Additionally, Defendants request that—if the Court grants Plaintiff’s motion to

dismiss, as it has here—“the Court first rule on the pending motions prior to granting the

dismissal, and to hold that those rulings (and all prior rulings) would apply in any re-filed

lawsuit.” (Doc. 109 at 16 (citing Bridgeport Music, Inc. v. Universal-MCA Music Pub.,


                                              8
  Case: 1:18-cv-00223-TSB Doc #: 111 Filed: 08/15/20 Page: 9 of 9 PAGEID #: 2714


Inc., 583 F.3d 948, 954 (6th Cir. 2009) (“A Rule 41(a)(2) dismissal may be conditioned

on whatever terms the district court deems necessary to offset the prejudice the defendant

may suffer from a dismissal without prejudice.”)). Here, the Court finds that it would be

inappropriate to rule on the pending motions (Docs. 88, 92, 93, 97) in light of the Court’s

finding that dismissal without prejudice is warranted. Accordingly, Defendants’ motion

for summary judgment (Doc. 88), Plaintiff’s motion for summary judgment (Doc. 92),

Plaintiff’s motion for sanctions (Doc. 93), and Defendants’ motion to exclude expert

opinions (Doc. 97) are DENIED as moot.

                                 IV.    CONCLUSION

       For the reasons reflected above, Plaintiff’s motion for voluntary dismissal (Doc.

108) is GRANTED, and Plaintiff’s claims are DISMISSED without prejudice. The

other pending motions—Defendants’ motion for summary judgment (Doc. 88), Plaintiff’s

motion for summary judgment (Doc. 92), Plaintiff’s motion for sanctions (Doc. 93), and

Defendants’ motion to exclude expert opinions (Doc. 97)— are DENIED as moot. The

Clerk shall enter judgment accordingly, whereupon this case is TERMINATED on the

docket of this Court.

       IT IS SO ORDERED.

Date: 8/14/2020                                          /s/ Timothy S. Black
                                                        Timothy S. Black
                                                        United States District Judge




                                             9
